Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 36-37, 40 and 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2004/0072591 to Andreini in view of U.S. Patent Pub. 2007/0070935 to Prakash and also in view of WO 2006/094564 to Walton.       

Regarding claim 36, Andreini teaches a communication device comprising communication circuitry and at least one processor configured to execute instructions stored in a memory for:
establishing a local authentication information request in response to a local authentication request received from a local cellular communication network (see Fig. 3 of Andreini (as described in sections [0039] to [0049] which shows the mobile device receiving the authorization parameters RAND from the local cellular mobile network); 
transmitting the local authentication information request to the remote administration system via the data communication link (see Fig. 3, where the RAND authorization parameters are sent to the SIM card remote database); 
receiving local authentication information from the remote administration system via the data communication link, wherein the local authentication information received from the remote administration system and the authentication data locally stored in the 
establishing a local cellular wireless service provided by the local communication network by sending the local authentication information obtained from the remote administration system to the local cellular communication network over a signal link (see the conversation which occurs (in Fig. 3) after the received local authentication information SRES and KC are received by the local cellular network (after being sent by the mobile device on a signal link) which are used to establish the mobile device to operate on the local cellular network).  
Regarding the first step of claim 36, which recites “establishing a data communication link to transmit information between the communication device and a remote administration system by accessing authentication data locally stored in the communication device”, as Andreini does not explicitly teach this step, Prakash is added. 
In an analogous art, Prakash teaches a user terminal that receives authentication credentials required for a second network upon accessing a first network.  As shown in Fig. 4 (in steps 402-404), Prakash teaches that the user terminal accesses it’s locally stored authentication SIM credentials to access the server (which is the recited “remote administration system”) via the first network.  
Therefore, as Andreini teaches receiving authorization information and as Prakash teaches using the authentication credentials to access the network used to receive authorization credentials, it would have been obvious to modify Andreini with the 
Regarding the feature of claim 36, which recites “the remote administration system comprising an authentication bank and an authentication server”, Walton is added.
In an analogous art, Walton teaches a system which provides SIMs to a roaming mobile device.  As described on pages 12-13, in “Example 1”, Walton teaches that a roaming device sends the new country code information to the remote administration system and receives the SIM credentials for that country’s local cellular network. Therefore, as the SIM server and LCS described in Walton first receive the SIM data from the roaming device itself (which is used for authenticating the roaming device), Walton’s remote system servers include an “authentication server”, as recited.  Additionally, as Walton’s SIM server stores a bank of different SIMs (for each country), this “remote system SIM server bank” (which is used for authentication) of Walton is the “authentication bank”, as recited.     
Therefore, as Andreini/Prakash teach a remote system which provides local cellular SIM credentials and as Walton explicitly teaches that this type of remote administration system includes an authentication bank and an authentication server, it would have been obvious to modify Andreini/Prakash with the remote administration system of Walton, in order to ensure that the requesting user is authorized to receive the SIM credentials and to store each countries SIM information in an “authentication bank”, so that roaming SIM information/credentials may be provided in any country, which cuts down roaming costs, as desired and as taught in all these references.  

Regarding the feature of claim 36, which recites “the local authentication information received from the remote administration system is derived from a device subscribed to the local cellular communication network most suitable to provide service, based on said device providing optimal service for the current location within the geography covered by the local cellular communication network and having a subscription that provides least expensive cost for the current location and time of initiating the local authentication information request”, as described in pages 11-13 of Walton, the German SIM sent from the sever is derived from a German “device” and as this German SIM does is not incur roaming costs it “provides a least expensive cost”  (relative to roaming costs), and is based on when (the time the call) is made, as recited. 
Regarding the feature of claim 36, which recites “the authentication data locally stored in the communication device correspond to a subscription to a foreign cellular communication network not authorized to establish wireless service with the local cellular communication network”, as described in pages 11-13 of Walton, the foreign country (Netherlands) of stored subscription is not authorized for the local service in Germany, as recited. 
updating a non-local calls database within the communication device listing locations, corresponding area codes, and corresponding local dial-in telephone numbers for use when the communication device is calling a number outside the local cellular communication network”, as described in pages 9 and 14 of Walton (relating to outbound calls), while roaming in Germany, a call made to a destination outside of Germany is “routed to a fixed line operator or a fixed network number in Germany, and then on to the destination number via a fixed line operator offering further reduction in cost compared to a direct call”. See also step 4 at the top of page 16, where an outgoing call prompts the server to send the roaming phone a “diverting number” which is the local dial in number”. Therefore, the “fixed line operator or fixed network number” mentioned is the recited “corresponding local dial-in telephone number” and the location and area codes in Walton are “Germany” and the MCC for Germany.   


Regarding claim 37, which recites “wherein the at least one processor is further configured to execute instructions stored in the memory for: establishing a user account associated with the communication device at the remote administration system”, see for example, section [0029] of Prakash, which teaches establishing an account, as recited.
Regarding claim 40, which recites “wherein the communication device is not subscribed to the local communication network”, the mobile devices described in Andreini, Walton and Prakash are “not subscribed to the local network”, as recited.  
Regarding claim 42, which recites “wherein the remote administration system further comprises a subscriber database”, see for example, sections [0130] of Andreini, and sections [0044] of Prakash which teach using a database, as recited. 
.

 
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Andreini, Walton and Prakash as applied to claim 36 above, and further in view of U.S. Patent Pub. 2003/0211840 to Castrogiovanni.  

Regarding claim 38, which recites “wherein the local authentication information request comprises verification information configured to identify the communication device as being associated with a user account at the remote administration system”, as Andreini and Prakash do not teach this feature, Castrogiovanni is added. 
In an analogous art, Castrogiovanni teaches a wireless system which includes a server SIM bank used to store multiple SIMs for different carriers.  See sections [0078] to [0079], [0084] and [0155] to [0156], which teach using the account number for the wireless device (using the SIMs) and see sections [0107] and [0178], which verify the 
Therefore, as Andreini and Prakash teach user accounts at the servers, and as Castrogiovanni teaches storing the user account information and verifying the request for SIM usage for the identified account, it would have been obvious to modify Andreini/Prakash with the SIM account verification as shown in Castrogiovanni, as billing and verifying account information is desired and conventional. 

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Andreini, Walton and Prakash as applied to claim 36 above, and further in view of one of U.S. Patent Pub. 2009/0327721 to Arkko or U.S. Patent Pub. 2004/0153555 to Haverinen. 

Regarding claim 39, which recites “wherein the at least one processor is further configured to execute instructions stored in the memory for: storing the local authentication information; and transmitting the stored local authentication information to the local communication network when the local communication network attempts to re-authenticate the communication device”, although the mobile devices in Andreini and Prakash would move from access point to access point which would require a re-authentication, as these references do not explicitly mention “re-authentication”, either one of Arkko or Haverinen is added.

Therefore, as the devices in Andreini and Prakash would move and require re-authentication, and as either of Arkko or Haverinen explicitly teach re-authentication, it would have been obvious to modify Andreini/Prakash with the re-authentication of either Arkko or Haverinen for the reasons as in these references and as roaming and re-authentication is conventional in mobile networks where devices relocate. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are now not persuasive and/or moot in view of the new grounds of rejection. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 







/STEVEN S KELLEY/Primary Examiner, Art Unit 2646